IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 30, 2008

                                       No. 07-51064                   Charles R. Fulbruge III
                                                                              Clerk

TEXAS DEMOCRATIC PARTY; BOYD L RICHIE, in his capacity as
Chairman of the Texas Democratic Party

                                                  Plaintiffs-Appellants
v.

ROGER WILLIAMS, in his capacity as Secretary of State for the State of
Texas

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:07-CV-115


Before JOLLY, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       We have reviewed the briefs, pertinent portions of the record, and the
applicable law and have heard the arguments of counsel. We find no reversible
error in the district court’s grant of summary judgment, especially in the light
of the Supreme Court’s recent decision in Crawford v. Marion County Election
Board, 128 S. Ct. 1610 (2008), which confirms that the district court



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-51064

appropriately applied the balancing test of Anderson v. Celebrezze, 460 U.S. 780
(1983), and Burdick v. Takushi, 504 U.S. 428 (1992), to the constitutional claims
raised. The summary judgment is AFFIRMED, essentially for the reasons given
by the district court in its well-considered opinion.




                                        2